Case 1:18-cv-04438-AT-BCM Document 196 Filed 09/03/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

Morgan Art Foundation Limited
Plaintiff
Vv.

Michael McKenzie, et al.
Defendant

Case No. = 1:18-cv-04438

wm Yew we

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Michael McKenzie and American Image Art

 

Date: ___09/03/2019_

 

/ <—Altorney’s signature

Hyun-Jeong (Becky) Baek 5357827

Printed name and bar number

One Penn Plaza, Suite 3100
New York, New York 10119

 

Address

bbaek@goetzfitz.com

 

E-mail address

(212) 695-8100

 

Telephone number

(212) 629-4013

 

FAX number
